UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                 )
L.G. BROWN et al.,                               )
                                                 )
       Plaintiffs,                               )
                                                 )
               v.                                )           Civil Action No. 10-1418 (BAH)
                                                 )
CORNERSTONE SCHOOLS                              )
OF WASHINGTON,                                   )
                                                 )
       Defendant.                                )
                                                 )


                                       MEMORANDUM

       This matter is before the Court on the Defendant’s motion to dismiss or for summary

judgment. By Order of February 17, 2011, the Plaintiff, suing on behalf of her two minor

children, was ordered to respond to the Defendant’s dispositive motion by March 28, 2011. She

was advised that her failure to oppose the motion within the time allowed could result in

dismissal of the case on what the Court would treat as a conceded motion. The Plaintiff has

neither responded to the pending dispositive nor sought additional time to do so. Therefore, the

Court will treat the Defendant’s motion to dismiss as conceded and will dismiss the case. See

FDIC v. Bender, 127 F.3d 58, 68 (D.C. Cir. 1997) (discretion lies with the district court to grant

unopposed motion to dismiss as conceded pursuant to Local Civil Rule 7(b)). A separate Order

accompanies this Memorandum.




                                                       /s/ Beryl A. Howell
                                                     United States District Judge
DATE: April 29, 2011